Citation Nr: 0710309	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-17 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of 
gallstones, status post cholecystectomy.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  Subsequent to that decision the case has been 
transferred to the jurisdiction of the Roanoke, Virginia RO.


FINDING OF FACT

Residuals of gallstones, status post cholecystectomy, are not 
of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for residuals of gallstones, status post 
cholecystectomy, are not met. 38 U.S.C.A. §§ 1111, 1112, 
1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in May 
2004; August 2004; April, August, and October 2005; and in 
February 2006.  In these letters, the RO informed the veteran 
of the types of evidence needed in order to substantiate her 
claim on appeal for service connection.  VA has also 
effectively informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in her possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As the veteran has had the opportunity to participate 
effectively in the processing of her claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  With respect to 
the denied claim, any question of appropriate notice pursuant 
to Dingess is mooted by the denial of the claim.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA medical records including for 
examinations, and statements made in support of the veteran's 
claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her appealed 
claim.

II.  Analysis

The veteran claims that she has residuals of gallstones, 
status post cholecystectomy, which she claims was due to 
service.  Service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303(a) (2006).
 
Certain chronic diseases, including calculi of the 
gallbladder, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of 
cholelithiasis-which is defined as the presence or formation 
of gall stones-for which the veteran underwent 
cholecystectomy-which is defined as the surgical removal of 
the gallbladder.  See Dorland's Illustrated Medical 
Dictionary 316, 318 (28th ed. 1994).  Because the record 
contains competent medical evidence of this disorder, 
characterized here as residuals of gallstones status post 
cholecystectomy, and no evidence to the contrary, the Board 
concedes the presence of such disability.  Therefore, the 
question is whether residuals of gallstones, status post 
cholecystectomy, was incurred in or aggravated by active 
military service; or, became manifest to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  
 
A review of the service medical records does not show any 
treatment during service for complaints or symptomatology 
assessed at the time as associated with the gallbladder.  
Although the veteran was treated for abdominal pain and 
symptoms, these were diagnosed as gastritis, gastroenteritis, 
and gastroesophageal reflux disease, and have not been 
associated with any condition of the gallbladder.  At the 
February 1998 separation examination, the veteran reported 
she had not had any gall bladder trouble or gallstones; and 
on examination no such disorder was found.

The first indication of any medical problem involving the 
gallbladder was in January 2004, when the veteran was 
admitted for complaints diagnosed as cholelithiasis.  At that 
time she underwent cholecystectomy.  She had an uncomplicated 
postoperative course with return of bowel function and 
normalization of diet.  She was discharged after five days.

The veteran was seen in March 2004 for a follow-up to that 
surgery after continued abdominal pain.  She had had a slight 
drainage from one of her retention sutures which resolved 
once it was removed.  The treatment provider stated that the 
veteran has done fine postoperatively and was coming in at 
that time requesting her medications refilled.  At that time 
the veteran had no gastrointestinal complaints.  On 
examination at that time, the abdomen was soft, nontender, 
and bowel sounds were normoactive.  The scar was well-healed, 
with no sign of infection.  The assessment was status post 
gallbladder removal; doing well postoperatively; will 
continue on light duty for the next two months.

Subsequent treatment records dated in 2004 and 2005 noted a 
surgical history of gallbladder surgery, and listed 
"cholelithiasis-status post cholecystectomy in January 
2004" in the treatment reports' section titled past medical 
history/active problems.  These treatment records show no 
complaints or findings of symptomatology associated with the 
claimed residuals of gallstones, status post cholecystectomy.

During an October 2005 VA examination of the veteran's 
service-connected gastroesophageal reflux disease, the 
examiner did note that the veteran had had surgery and her 
gallbladder removed; and the veteran stated that since the 
surgery she had had pain of the abdominal area as well.  The 
report contains no objective findings referable to the 
claimed residuals of gallstones, status post cholecystectomy.

After careful review of the claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of 
gallstones, status post cholecystectomy.  First, the service 
medical records do not show any indication in service of any 
gallbladder complaints or symptoms.  

In the veteran's March 2004 statement claiming entitlement to 
service connection, she stated that her gall stones were 
first diagnosed in November 2003.  The first of record 
clinical evidence indicating a gallbladder disorder is not 
until January 2004, more than five years after discharge from 
service.  Post-service medical records showing no indication 
until many years after service are probative evidence against 
a nexus with service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service constitutes probative evidence against the 
claim.); Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Further, there is no other competent evidence such as a 
medical opinion to relate a current diagnosis of a 
gallbladder disorder to service.  The veteran has essentially 
asserted that she incurred a gallbladder disorder during her 
period of active service and that it was misdiagnosed until 
November 2003.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Finally, there is no evidence of calculi of the gallbladder 
dated within one year of separation from active duty service, 
such that service connection is warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309. (2006).
 
The weight of the credible evidence demonstrates that any 
gallbladder disorder began several years after the veteran's 
active duty and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for residuals of gallstones, status post 
cholecystectomy, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Service connection for residuals of gallstones, status post 
cholecystectomy, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


